SABERS, Justice
(concurring in part and dissenting in part).
[¶ 27.] I concur with the majority opinion that the County was under no duty to require Hazel to move his feedlot. However, the majority opinion incorrectly concludes the feedlot is a preexisting use that is “deemed to have received a Conditional Use permit.” I dissent because although existing, Hazel’s feedlot is not “eligible for a Conditional Use permit.”6
[¶ 28.] Section 1509 of the zoning ordinance defines preexisting use:
Preexisting Uses. An existing use eligible for a Conditional Use permit which was lawfully established on the effective date of this Ordinance shall be deemed to have received a Conditional Use permit as herein required and shall be provided with such permit by the County, upon request, and it shall not be a nonconforming use; provided, however, for any enlargement, extension, or relocation of such existing use, an application in accordance with this Article shall be required.
(emphasis added). In order for Hazel to receive a conditional use permit based on existing use, he must show that his property was lawfully established as a feedlot on or prior to the effective passage date of the ordinance and that the feedlot is “eligible for a conditional use permit.” This cannot be done because the minimum distance requirement is 1320 feet and the County concedes Hazel’s feedlot is only 150 feet from Jensen’s house.
[¶ 29.] Hazel’s use of his land predates the zoning ordinance. The use of his prop*615erty as a feedlot, however, is not “eligible for a Conditional Use permit” because it is not one quarter mile from Jensen’s dwelling as required by the conditional use permit criteria for a class D CAPO. Thus, contrary to the circuit court and majority opinion, Hazel was not eligible for a conditional use permit.
[¶ 30.] Nonconforming uses are defined as:
A use of land, buildings, or premises that lawfully existed prior to the adoption, revision or amendment of this Ordinance (in any relevant particulars), but which fails, by reason of any such adoption, revision or amendment, to conform to the present use restrictions or regulations of the zoning district in which it is located.
Hazel’s feedlot meets the definition of a nonconforming use: use of land that lawfully existed prior to the ordinance but fails to conform to present use restrictions or requirements.
[¶ 31.] The County is not under a clear duty to require Hazel to comply with the quarter mile restriction because Section 1402 and 1403 of Article 14 on nonconforming use provides:
Section 1402. Continuation of Use. Subject to the provisions of this Article, the lawful use of a premise, lawfully established and existing immediately prior to the effective date of this Ordinance may be continued although such use does not conform to the provisions hereof.
Section 1403. Use becoming nonconforming by change in Law or boundaries. Whenever the use of a premises becomes a nonconforming use through a change in zoning ordinance or district boundaries, such use may be continued, although the use does not conform to the provisions of this Ordinance, as then applied.
Both sections permit Hazel to continue to use his property as a feedlot despite the fact it does not conform to the ordinance. The use of his property as a feedlot is grandfathered under these nonconforming use sections.
[¶ 32.] Jensen argues that Hazel im-permissibly expanded his nonconforming use and, as a result, the County must comply with the provisions of Section 1405. See Majority Opinion fn. 4. However, Jensen’s argument fails because he has made no showing Hazel expanded the feedlot.
[¶ 33.] In summary, the County is under no duty to require Hazel to move his feedlot because it is a lawful nonconforming use. However, Hazel is not entitled to a conditional use permit because the existing use of his property is not eligible for a conditional use permit. Accordingly, I dissent and would compel the County to deny Hazel’s conditional use permit.

. Jensen’s mandamus action asked the circuit court to compel the County to enforce the set back requirement or deny the conditional use permit.